Title: To Thomas Jefferson from John Jay, 12 October 1786
From: Jay, John
To: Jefferson, Thomas



Dr. Sir
Office for for. Affairs 12 Octr. 1786

Since my last to you of the 18 Augt.———I have received and laid before Congress the Letters you did me the Honor to write on the 18. July last.
I have some Dispatches of Importance ready for you, but I prefer sending them by a Conveyance that will offer about ten Days hence.
I enclose a certified copy of an Act of Congress for recalling Mr. Lamb, another Copy has been sent to Mr. Adams.
As the Dispatches above alluded to are particular, I shall at present only add an Assurance which I always make with Pleasure, Vizt. that I am with very sincere Esteem and Regard Dr Sr Your most ob. & hble servt.
